DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The correct primary reference is Bradski et al. (US 2016/0026253).  
The claim objections have been withdrawn due to Applicant’s amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/0026253) in view of Boston et al. (US 10,064,012).  
Regarding independent claim 1, Bradski teaches a method for generating merged reality images, the method comprising: 
determining visualization device location data based on signals from ultra-wideband transmitters disposed in known locations (paragraph 624: the AR system can use ultra wide bandwidth (UWB) communications infrastructure for both communications and localization, in addition to the machine vision); 
determining visualization device data via a visualization device inertial navigation system (paragraph 792: pose process 4108 may run on the wearable computing architecture and utilize data from the map 5106 to determine position and orientation of the wearable computing hardware or user, wherein the pose data may comprise images, data from sensors (such as inertial measurement, or IMU devices, which generally comprises accelerometer and gyro components, and surface information pertinent to objects in the real or virtual environment); 
acquiring, via a visualization device camera, user's real surrounding image data (paragraph 863: the phone or tablet may use a camera to capture the physical environment around the user, and virtual objects may be overlaid on the phone/tablet display screen); 
loading into a processing unit data on a geo-referenced virtual reality object to be displayed to the user (paragraph 176: data used to create an environment of a virtual world (including virtual objects) may include, for example, atmospheric data, terrain data, weather data, temperature data, location data, and other data used to define and/or describe a virtual 
merging, by means of the processing unit, the geo-referenced virtual reality object data with the real surrounding image data, using the visualization device location and orientation data in such a way as to place the virtual reality object data and the real surrounding image data into a single spatial coordinate system, thus producing merged reality images (paragraph 966: his local processing system 6708 is feeding his display with various virtual reality elements as depicted, which are overlaid upon his view of actual reality; paragraph 863: the phone or tablet may use a camera to capture the physical environment around the user, and virtual objects may be overlaid on the phone/tablet display screen); 
displaying the merged reality images to the user via the visualization device (paragraph 966: his local processing system 6708 is feeding his display with various virtual reality elements as depicted, which are overlaid upon his view of actual reality; paragraph 863: the phone or tablet may use a camera to capture the physical environment around the user, and virtual objects may be overlaid on the phone/tablet display screen).
Bradski does not expressly disclose ultra-wideband transmitters disposed in known locations, however Bradski does disclose the AR system can use ultra wide bandwidth (UWB) communications infrastructure for both communications and localization, in addition to the machine vision (paragraph 624).  Boston discloses a system 100 includes at least three anchor transmitters 120 (column 8, lines 31-32), wherein location device 104 can receive the UWB 

Regarding dependent claim 2, Bradski teaches wherein the visualization device comprises virtual reality glasses or a helmet (paragraph 195: wearable device, head-mounted display system; paragraph 233: wearable device mounted on the user’s head in an eyeglasses configuration; paragraph 214: helmet or hat 80).

Regarding dependent claim 3, Bradski teaches wherein the visualization device camera is a stereoscopic camera (paragraph 816: camera systems corresponding to three pairs of cameras or pair of cameras 5120 arrange to the sides of the user’s face).

Regarding dependent claim 4, Bradski teaches wherein the processing unit is one of: a portable personal computer, a mobile phone, an application-specific integrated circuit, a processor, or a controller (paragraph 525: computation component may be a personal digital assistant or smartphone type device).

Regarding independent claim 8, Bradski teaches a system to generate merged reality images, comprising: 

a receiver of transmitter signals capable of receiving RF signals (paragraph 624: the AR system can use ultra wide bandwidth (UWB) communications infrastructure for both communications and localization, in addition to the machine vision), 
a camera capable of receiving real surrounding environment image data (paragraph 863: the phone or tablet may use a camera to capture the physical environment around the user, and virtual objects may be overlaid on the phone/tablet display screen), 
an inertial navigation system capable of receiving visualization device orientation data (paragraph 792: pose process 4108 may run on the wearable computing architecture and utilize data from the map 5106 to determine position and orientation of the wearable computing hardware or user, wherein the pose data may comprise images, data from sensors (such as inertial measurement, or IMU devices, which generally comprises accelerometer and gyro components, and surface information pertinent to objects in the real or virtual environment); 
a display unit capable of providing the user with merged reality images (paragraph 966: his local processing system 6708 is feeding his display with various virtual reality elements as depicted, which are overlaid upon his view of actual reality; 
a processing unit connected with the memory unit, display unit, camera, signal receiver (paragraph 57: the local processing and data module 70 may comprise a power-efficient processor or controller, digital memory, sensors for capturing images, inertial measurement units); 
- a memory unit capable of storing data on a geo-referenced virtual reality object to be displayed to the user (paragraph 176: data used to create an environment of a virtual world (including virtual objects) may include, for example, atmospheric data, terrain data, weather data, temperature data, location data, and other data used to define and/or describe a virtual environment; paragraph 878: the relationship between one or more virtual objects with one or more physical objects may be a function of distance, positioning, time, geo-location, proximity to one or more other virtual objects, and/or any other functional relationship that includes virtual and/or physical data of any kind; paragraph 216: retrieving data from the memory or one or more databases (e.g., a cloud-based server) in order to provide virtual content to the user); 
the processing unit is designed to receive real surrounding environment image data, data on a geo-referenced virtual reality object and merge data on a virtual reality object and real surrounding environment image data using visualization device location and orientation data in such a way as to place data on a virtual reality object and real surrounding environment image data into one system of spatial coordinates, thus obtaining the augmented reality images, and capable of providing merged reality data to the display unit of the visualization device (paragraph 176: data used to create an environment of a virtual world (including virtual objects) may include, for example, atmospheric data, terrain data, weather data, temperature data, 
Bradski does not expressly disclose at least three transmitters disposed at predetermined real space locations and capable of transmitting RF signals and the receiver of the visualization device receiving RF signals from at least three transmitters and positioning its location in real space by trilateration, however Bradski does disclose the AR system can use ultra wide bandwidth (UWB) communications infrastructure for both communications and localization, in addition to the machine vision (paragraph 624).  Boston discloses a system 100 includes at least three anchor transmitters 120 (column 8, lines 31-32), wherein location device 104 can receive the UWB signals S1, S2, S3 from the anchor transmitters 120 in a building 122 (column 8, lines 22-30).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bradski's system to utilize at least three anchor transmitters 120 in a building 122 that transmits UWB signals.  One would be motivated to do so because this would help accurately triangulate the location of the user utilizing a wearable device.   

s 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/002653) in view of Boston et al. (US 10,064,012) and Rathod (US 2018/0350144).  
Regarding dependent claim 5, Bradski does not expressly disclose wherein the virtual reality object to be displayed to the user is at least one of: a project under construction, a museum, a zoological garden, or an amusement park.  Rathod discloses UWB RTLS beacons 3810 being located in various indoor and outdoor locations, such as shops, museums, garden, zoo, amusement park, art gallery, etc. (paragraphs 431, 448) and receiving virtual objects at particular predefined geo-fence boundary based on user surround type of location or place, or associated keywords, or real world objects, etc. (paragraph 421).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Bradski's system to have UWB at other locations, such a zoo, beach, museum, art gallery, garden, amusement park, etc and to provide related virtual content for the corresponding locations.  One would be motivated to do so because this would target users who desired to travel to or near specified areas of interest and to provide virtual content of the corresponding areas of interest to further increase entertainment and education experiences.  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 2016/002653) in view of Boston et al. (US 10,064,012) and Shapiro et al. (US 2019/0208363).  
Regarding dependent claim 6, Bradski does not expressly disclose wherein the visualization device location data is determined additionally via the inertial navigation system, such that, if an intensity of signals emitted from ultra-wideband transmitters is higher than a specified threshold of intensity, the visualization device location data is determined by signals from ultra-wideband transmitters, and if the intensity of signals emitted from ultra-wideband transmitters is lower than the specified threshold of intensity, the visualization device location data is determined via the inertial navigation system, however Bradski does disclose if the geospatial location of the user is unavailable or unknown, the AR system may still display the virtual object 5810 using an estimation algorithm that estimates where particular virtual objects and/or physical objects may be located, using the user's last known position as a function of time and/or other parameters a this may also be used to determine the position of any virtual objects in case the AR system's sensors become occluded and/or experience other malfunctions (paragraph 874).  Shapiro discloses if suitable RF or microwave or laser signals are not available or have insufficient strength for detection, information from inertial sensors associated with the bracelet are used to calculate relative location using dead reckoning with respect to a previous location, or absolute location with the respect to last-known absolute location (paragraph 119).

Regarding dependent claim 7, the combination of Bradski’s and Shapiro’s systems teaches wherein the visualization device location data is determined additionally via the inertial navigation system based on gyroscopes and accelerometers (Bradski, paragraph 792: the pose data may comprise images, data from sensors (such as inertial measurement, or IMU devices, which generally comprises accelerometer and gyro components, and surface information pertinent to objects in the real or virtual environment), whereby the intensity threshold for RF signals is decreasing over time (Shapiro, paragraph 119: if suitable RF or microwave or laser signals are not available or have insufficient strength for detection, information from inertial sensors associated with the bracelet are used to calculate relative location using dead reckoning 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.